Exhibit 10.1

DONNELLEY FINANCIAL SOLUTIONS, INC.

PERFORMANCE CASH AWARD (2016 PIP)(adopted on March 2, 2020)

This Performance Cash Award (“Award”) is granted as of XXXX (the “Grant Date”),
by Donnelley Financial Solutions, Inc. (the “Company”) to XXXX (“Grantee”).

1.    Grant of Award. This Award is granted as an incentive for Grantee to
remain an employee of the Company and share in the future success of the
Company. The Company hereby awards a performance cash award to Grantee with a
target value of $XXXX (the “Performance Cash”) (which shall represent target
achievement of the Performance Condition (as defined below)), subject to the
restrictions and on the terms and conditions set forth herein. This Award is
made pursuant to the provisions of the Donnelley Financial Solutions 2016
Amended and Restated Performance Incentive Plan, as amended (“2016 PIP”).
Capitalized terms not defined herein shall have the meanings specified in the
2016 PIP. Grantee shall indicate acceptance of this Award by signing and
returning a copy hereof.

2.    Determination of Achievement; Distribution of Award.

(a)    The amount of Performance Cash payable in respect of the Performance Cash
Award will be determined according to the attainment of the performance
condition or conditions as established by the Committee and set forth on Exhibit
A hereto (each, a “Performance Condition”) for the applicable performance period
(the “Performance Period”) as established by the Committee and set forth on
Exhibit A. The Committee shall determine and certify the attainment of each
Performance Condition after the applicable Performance Period.

(b)    Any payment with respect to this Award shall be made to Grantee as soon
as practicable following the determination of the achievement of the Performance
Condition as described in (a) above, but no later than 60 days thereafter.
Distribution of this Award will be made in cash.

3.    Treatment upon Separation or Termination.

(a)    Notwithstanding any other agreement with Grantee to the contrary, if
Grantee’s employment terminates by reason of death or Disability (as defined in
the applicable Company long-term disability policy as in effect at the time of
Grantee’s disability), a pro rata portion of any unvested Performance Cash shall
vest and become payable, based the on attainment of each Performance Condition
at target performance level with respect to each open Performance Period.

(b)    Subject to paragraph 4 below and the terms and conditions of any
employment agreement between Grantee and the Company, if Grantee’s employment
terminates for any reason other than as set forth above, any unvested
Performance Cash shall be forfeited.

 

1



--------------------------------------------------------------------------------

4.    Treatment upon Change in Control. Notwithstanding any other agreement with
Grantee to the contrary, upon the date of a Change in Control, each Performance
Condition shall be deemed met at the target performance level with respect to
each open Performance Period. Such Performance Cash will continue to remain
subject to time-based vesting until the end of the Performance Period; provided,
however, that if on or within three months prior to or two years after the date
of such Change in Control, Grantee’s employment is terminated by the Company or
any successor entity thereto without Cause (as defined below), or Grantee
resigns his or her employment with Good Reason (as defined below), all of the
Performance Cash earned pursuant to this paragraph 5 shall immediately vest and
become payable as of the date of such termination of employment. Unless
otherwise defined in Grantee’s employment agreement or other arrangement with
the Company, “Cause” and “Good Reason” shall have the meanings ascribed to them
below.

“Cause” means (i) Grantee’s willful and continued failure to perform
substantially his or her duties with the Company (other than any such failure
resulting from Grantee’s incapacity due to physical or mental illness or any
such failure subsequent to Grantee’s being delivered a notice of termination
without Cause) after a written demand for substantial performance is delivered
to Grantee by the Group President, the Chief Executive Officer, or the Board
that identifies the manner in which Grantee has not performed his or her duties,
(ii) Grantee’s willful engaging in conduct which is demonstrably and materially
injurious (monetarily or otherwise) to the business, reputation, character or
community standing of the Company, (iii) conviction of or the pleading of nolo
contendere with regard to a felony or any crime involving fraud, dishonesty or
moral turpitude, or (iv) a refusal or failure to attempt in good faith to follow
the written direction of the Group President, the Chief Executive Officer, or
the Board (provided that such written direction is consistent with Grantee’s
duty and station) promptly upon receipt of such written direction. For the
purposes of this definition, no act or failure to act by Grantee shall be
considered “willful” unless done or omitted to be done by Grantee in bad faith
and without reasonable belief that Grantee’s action or omission was in the best
interests of the Company. Any act, or failure to act, based upon authority given
pursuant to a resolution duly adopted by the Board or based upon the advice of
the Company’s principal outside counsel shall be conclusively presumed to be
done, or omitted to be done, by Grantee in good faith and in the best interests
of the Company. Notwithstanding the foregoing, the Company shall provide Grantee
with a reasonable amount of time, after a notice and demand for substantial
performance is delivered to Grantee, to cure any such failure to perform, and if
such failure is so cured within a reasonable time (which shall be no less than
thirty (30) days) thereafter, such failure shall not be deemed to have occurred.

“Good Reason” means, without Grantee’s express written consent, the occurrence
of any of the following events: (i) a change in Grantee’s duties or
responsibilities (including reporting responsibilities) that taken as a whole
represents a material and adverse diminution of Grantee’s duties,
responsibilities or status with the Company (other than a temporary change that
results from or relates to Grantee’s

 

2



--------------------------------------------------------------------------------

incapacitation due to physical or mental illness), (ii) a reduction by the
Company in Grantee’s rate of annual base salary or annual target bonus
opportunity (including any material and adverse change in the formula for such
annual bonus target) as the same may be increased from time to time, (iii) any
requirement of the Company that Grantee’s office be more than seventy-five
(75) miles from Grantee’s then-primary work location, or (iv) any material
breach by the Company of any employment agreement between Grantee and the
Company. Notwithstanding the foregoing, a Good Reason event shall not be deemed
to have occurred if the Company cures such action, failure or breach within
thirty (30) days after receipt of notice thereof given by Grantee. Grantee’s
right to terminate employment for Good Reason shall not be affected by Grantee’s
incapacities due to mental or physical illness and Grantee’s continued
employment shall not constitute consent to, or a waiver of rights with respect
to, any event or condition constituting Good Reason; provided, however, that
Grantee must provide notice of termination of employment within ninety (90) days
following Grantee’s knowledge of an event constituting Good Reason or such event
shall not constitute Good Reason under this Agreement.

5.    Withholding Taxes. As a condition precedent to the payment of the
Performance Cash pursuant to this Award, the Company may, in its discretion,
deduct from any amount then or thereafter payable by the Company to Grantee such
amount of cash as the Company may be required, under all applicable federal,
state, local or other laws or regulations, to withhold and pay over as income or
other withholding taxes with respect to the Award.

6.    Miscellaneous

(a)    Nothing in this Award shall confer upon Grantee any right to continue in
the employ of the Company or any other company that is controlled, directly or
indirectly, by the Company or to interfere in any way with the right of the
Company to terminate Grantee’s employment at any time.

(b)    No interest shall accrue at any time on this Award or the Performance
Cash.

(c)    This Award shall be governed in accordance with the laws of the state of
Delaware.

(d)    This Award shall be binding upon and inure to the benefit of any
successor or successors to the Company.

(e)    Neither this Award nor the Performance Cash nor any rights hereunder or
thereunder may be transferred or assigned by Grantee other than by will or the
laws of descent and distribution or pursuant to beneficiary designation
procedures approved by the Company or other procedures approved by the Company.
Any other transfer or attempted assignment, pledge or hypothecation, whether or
not by operation of law, shall be void.

 

3



--------------------------------------------------------------------------------

(f)    The Committee, as from time to time constituted, shall have the right to
determine any questions that arise in connection with this Agreement or the
Performance Cash. This Agreement and the Performance Cash are subject to the
provisions of the 2016 PIP and shall be interpreted in accordance therewith.

(g)    If there is any inconsistency between the terms and conditions of this
Award and the terms and conditions of the Grantee’s Employment Agreement, the
terms and conditions of the Grantee’s Employment Agreement shall control.

IN WITNESS WHEREOF, the Company has caused this Award to be duly executed by its
duly authorized officer.

 

DONNELLEY FINANCIAL SOLUTIONS, INC. By:   Name:   Kirk Williams Title:   Chief
Human Resources Officer

All of the terms of this Award are accepted as of this          day of
            , 20XX.

 

                                                                 

Grantee:

 

4